Citation Nr: 0526955	
Decision Date: 10/04/05    Archive Date: 10/17/05	

DOCKET NO.  02-12 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to an increased evaluation for chronic 
lumbosacral strain, residual of injury, currently assigned a 
20 percent disability evaluation.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a rating decision dated in June 2002 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan, that granted a rating increase 
from 10 percent to 20 percent for the veteran's 
service-connected residuals of a chronic lumbosacral strain.  
The veteran, who had active service from December 1994 to 
February 1995, disagreed with the assigned rating and 
appealed that decision to the BVA.  Thereafter, the case was 
referred to the Board for appellate review.  

REMAND

A preliminary review of the record with regard to the 
veteran's increased rating claim for chronic lumbosacral 
strain discloses a need for further development prior to 
final appellate review.  In this regard, the claims file 
contains numerous medical examinations and statements from 
the veteran that reference various diagnoses that have not 
been addressed by the RO and are inextricably intertwined 
with the claim on appeal.  Harris v. Derwinski, 1 Vet. App. 
180 (1991).  The fact that an issue is inextricably 
intertwined does not establish that the Board has 
jurisdiction of the issue, only that the Board cannot fairly 
proceed while there is an outstanding matter that must be 
addressed by the RO in the first instance.

Specifically, the Board finds that the veteran has asserted 
that his service-connected back disability includes or should 
include one or more of the following: ankylosing spondylitis, 
levoscoliosis, degenerative joint disease, degenerative disc 
disease and/or intervertebral disc syndrome.  This belief is 
based upon statements made by the veteran in January 2004, 
December 2004 and August 2005.  These statements reference 
assertions that the veteran has tested positive for ankylosis 
spondylitis.  The veteran also asserted that his doctor told 
him that his levoscoliosis was probably caused by the 
ankylosis spondylitis; that his ankylosis spondylitis is a 
direct result of the veteran's injury in basic training; and 
that he has even more pain because of the ankylosis.  The 
statements reference mild arthritis and mild degenerative 
changes as well in support of the proposition that the 
veteran's back problems have worsened.  

Further, on VA examination in March 2003, the examiner stated 
that it was his opinion that it is at least as likely as not 
that the veteran's disc changes shown on a January 2000 MRI 
represented a progression of recurrent lumbosacral strain 
and/or low back injury during service albeit there were no 
signs equivalent to intervertebral disc syndrome.  Although 
the RO did consider this medical opinion and find that an 
increase was not in order apparently even with consideration 
of the veteran disc changes, the RO has not formally 
adjudicated whether the veteran's degenerative joint disease, 
degenerative disc disease, and the purportedly more recently 
diagnosed ankylosing spondylitis is etiologically related to 
the veteran's service-connected lumbosacral strain.  Further 
adjudication is warranted in this regard.   

Additionally, the veteran's statements refer to treatment 
medical records and medical records related to an 
intercurrent accident that need to be obtained prior to 
adjudication of this appeal.  

In regards to treatment records, the veteran submitted two 
letters dated in August 2003 that referred to treatment he 
received at a VA facility in Kincheloe, Michigan.  The record 
appears to contain records from that facility dated through 
April 2002, but no later records.  In December 2004, the 
veteran stated that he had had to pay for doctors to perform 
medical tests because the VA did not do so and it appears 
that only partial records have been submitted by him in this 
regard.  In his June 2004 VA examination, the veteran 
reported that he had a couple of emergency visits to his 
primary care provider related to increased back pain in the 
previous year, and that he was told by his doctor to undergo 
physical therapy in June 2003.  He stated that he went 
through physical therapy and it seemed to give him some 
relief.  These records are not currently associated with the 
record on appeal.  

In regards to the intercurrent accident referenced above, the 
veteran submitted letters dated in December 2004 and August 
2005 that referenced a slip-and-fall accident in which he 
landed on his back.  He asserted that his fall severely 
aggravated his lower back strain, that he took nine weeks off 
from work, was on bed rest and that physical therapy did not 
work.  He additionally referenced "incapacitating episodes 
in duration of 6 weeks" in his August 2005 letter.  The 
claims file does not contain any medical records regarding 
the veteran's December 2004 accident. 

In order to give the veteran every consideration with respect 
to the present appeal, it is the Board's opinion that further 
development of the case is desirable.  As such, the case is 
being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the VA will notify the veteran 
if further action on his part is required.

Accordingly, this case is REMANDED for the following action:

1.	The veteran should be requested to 
furnish the complete name and address 
of the medical providers referenced in 
his January 2004, December 2004 and 
August 2005 letters, as well as his 
June 2004 VA examination.  This list 
should include the names and addresses 
of the veteran's physical therapy 
providers and any person or facility 
that provided medical care in regards 
to the veteran's December 2004 slip-
and-fall accident including any 
follow-up treatment.  The veteran 
should be asked to provide 
authorizations for the release of 
medical records from the above-
referenced list, as well as a specific 
authorization for the records of Dr. 
Timothy E. O'Connor, 333 Magazine 
Street, Bridgeview Family Medicine, 
Sault Ste. Marie, Michigan 49783.  
After obtaining the necessary 
authorizations, the RO should 
associate those records with the 
claims file.  The veteran should also 
be informed, in the alternative, that 
he may obtain these records himself 
and submit them to the RO.  

2.	The RO should obtain and associate any 
VA medical records from the VA 
outpatient clinic in Kincheloe, 
Michigan dated from April 2002 through 
the present.  

3.	After obtaining the medical records 
set forth in paragraphs two and three, 
the RO should review the claims file, 
taking into consideration all 
evidence, to determine whether the 
record contains sufficient medical 
evidence to make a decision on the 
claim.  If the record does not contain 
sufficient medical evidence to make a 
decision on the claim including 
opinions regarding the likelihood of 
an etiological relationship between 
any of the diagnosed low back 
disorders including degenerative disc 
disease, degenerative joint disease, 
levoscoliosis, and ankylosing 
spondylitis, the RO should afford the 
veteran a VA examination or obtain a 
medical opinion to answer any medical 
questions presented by the veteran's 
claim.

4.	The RO should formally adjudicate the 
veteran's claims for service 
connection for degenerative disc 
disease, degenerative joint disease, 
levoscoliosis, and ankylosing 
spondylitis to include as secondary to 
his service-connected lumbosacral 
strain.  Prior to adjudication of 
these claims, the RO must ensure that 
there has been compliance with VA's 
duty to assist and to notify as to 
these issues.  The veteran should be 
informed in writing of the resulting 
decision and his associated appellate 
rights.  The veteran should also be 
informed that these additional issues, 
if denied, are not in appellate status 
unless there is a notice of 
disagreement and a substantive appeal 
as to the issues.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time. The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran unless he is notified.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2004).


